EXHIBIT 23 Deloitte. Deloitte & Touche LLP Suite 1700 101 South Capitol Boulevard Boise, ID83702-7717 USA Tel:+1 Fax:+1 www.deloitte.com EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8of our reports dated February 25, 2009 relating to the consolidated financial statements and financial statement schedules of IDACORP, Inc. (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109, and Statement of Financial Accounting Standards No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)) and the effectiveness ofIDACORP, Inc.'s internal control over financial reporting, appearing in the Annual Report on Form 10-K of IDACORP, Inc. for the year ended December 31, 2008, and our report dated June 24, 2008 appearing in the Annual Report on Form 11-K of the Idaho Power Company Employee Savings Plan for the year ended December 31, /s/ Deloitte & Touche LLP June 8, Member of DeloitteTouche Tohmatsu
